Citation Nr: 1135340	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from March 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge in September 2010.  He withdrew his request for a hearing in a letter dated August 2010 and requested that his claims folder be forwarded to the Board. 


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.  

2.  The Veteran does not have a current diagnosis of tinnitus. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in February 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran was scheduled for a hearing but withdrew his request.  The Veteran's service treatment records have been obtained.  The Veteran states that he has received neither private nor VA treatment for his claimed disabilities.  The Veteran contends that he was hospitalized for a week at a Merchant Marine facility on Staten Island, New York after his return from Vietnam.  The service treatment records do not include records from any such hospital.  However, the Veteran does not state that his hospitalization was for either PTSD or tinnitus, but rather some unspecified conditions.  In fact, the Veteran's December 1968 Report of Medical History shows that the Veteran was hospitalized at a Public Health Hospital from October 1968 to November 1968 for mononucleosis.  The Veteran's personnel records show that he returned from Vietnam in April 1968, so this period more or less coincides with the Veteran's contention that he was hospitalized after returning from Vietnam.  

The reply from the National Personnel Records Center (NPRC) indicates that the Veteran's complete service medical records have been forwarded.  Furthermore, the Veteran notes that the hospital in which he was treated is now a private hospital, but he has not provided completed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs that would enable the Board to obtain records from private facilities.  The Veteran was provided two such forms with his February 2007 letter.  The Board concludes that an additional attempt to get the hospital records is not required, as they appear to involve a disability other than what is currently being claimed by the Veteran, and as NPRC states that all records have already been forwarded.  In addition, the Board notes that the Veteran's claims will not be denied based on the lack of treatment in service or soon thereafter, but rather based on the lack of current medical diagnoses of the claimed disabilities.  Therefore, even if the hospital records referred to by the Veteran could be obtained, they would not change the outcome, as they would not contain current diagnoses.  Given all of the above, the Board concludes that no possible harm can result to the Veteran by failing to make additional attempts to obtain these records.  

The Veteran was provided a VA examination for his claimed tinnitus in November 2007.  He has not been afforded a VA examination for PTSD.  However, the Board finds that such an examination is not required.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the Veteran has not presented any competent evidence that he currently has PTSD other than the subjective reports of claustrophobia and anxiety described in his written statements.  There is no medical evidence to confirm the presence of PTSD or any other acquired psychiatric disability, and no medical evidence of signs or symptoms of PTSD or any other acquired psychiatric disability.  Therefore, a VA examination is not required.  

As there is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed PTSD and tinnitus as a result of active service.  He states that both of these disabilities derive from the same incident, in which friendly South Vietnamese forces misdirected their artillery and accidentally shelled the base where the Veteran was stationed.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The regulation was recently amended, effective July 13, 2010, to eliminate the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The newly amended regulation provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran's service treatment records are negative for any evidence of PTSD or any other psychiatric disability.  His December 1968 discharge examination shows that he was psychiatrically normal, and he denied all psychiatric symptoms on a Report of Medical History obtained at that time.  

There are no post service medical records showing diagnoses or treatment for PTSD or any other psychiatric disabilities.  

In this case, there is no medical evidence whatsoever to show that the Veteran has a diagnosis of PTSD or any other acquired psychiatric disability.  Therefore, the Board concludes that service connection is not warranted.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In this instance, as there is no evidence whatsoever that the Veteran has or has ever had an acquired psychiatric disability, his claim for PTSD must be denied.  It is noted that on his claim form seeking service connection he did not report any treatment ever of PTSD or other psychiatric impairment.

In reaching this decision, the Board notes that the current version of 38 C.F.R. § 3.303 that is described above became effective after the initial consideration and denial of the Veteran's claim, and the RO has not had an opportunity to consider the Veteran's claim under the current version of the regulation.  The Board finds that this is harmless error, in that the regulatory change addresses stressor verification only.  The Veteran's claimed stressor is not at issue in this appeal as his claim is being denied for lack of a current diagnosis.  The portion of the regulation that requires a current diagnosis is unchanged.  Therefore, the Board can proceed with consideration of his appeal without fear of harm to the Veteran.  

Tinnitus

The Veteran argues that he developed tinnitus immediately after his base was accidentally shelled by friendly troops.  

For the purposes of this decision, the Board will concede that the Veteran sustained noise exposure during active service.  However, the Board will also find that service connection is not warranted on other grounds.  

The Veteran's service treatment records are negative for reports of tinnitus.  His December 1968 discharge examination did not include findings or a diagnosis of tinnitus, and the Veteran denied all relevant symptoms on a Report of Medical History obtained at that time.  

The post service medical records are also negative for a diagnosis of tinnitus.  He claimed service connection for the disorder but did not report that he had ever sought or received treatment for the disorder.

The Veteran was afforded a VA audiology examination in November 2007.  He gave a history of intermittent tinnitus ever since an incident in service in 1967.  The Veteran stated that he experienced tinnitus about once every two months.  It would typically last for two or three hours.  On examination, the Veteran's hearing was found to be within normal limits at all frequencies tested in both ears.  The examiner did not include a diagnosis of tinnitus.  

The Board finds that service connection for tinnitus is not warranted.  There is no current diagnosis of this disability, nor has it ever been clinically noted.  

The November 2007 VA examiner dutifully recorded the Veteran's contentions in regards to his tinnitus.  However, the examiner did not include tinnitus in the diagnosis.  Apparently, the Veteran's report of one episode of tinnitus every two months for a couple of hours was insufficient to warrant a diagnosis.  Although the Board recognizes that in many regards tinnitus is a subjective disease, the Board is not capable of second guessing the VA examiner as to which subjective descriptions are sufficient to constitute a diagnosis of tinnitus.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as the Veteran does not have a current diagnosis of tinnitus, his claim must be denied.  Degmetich v. Brown, 104 F.3d 1328 (1997). 


ORDER

Entitlement to service connection for post-traumatic stress disorder is denied.  

Entitlement to service connection for bilateral tinnitus is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


